DETAILED ACTION
Status of Claims
	Claims 3-8, 10-12, 14 and 17-20 are pending.
	Claims 1-2, 9, 13 and 15-16 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for translocating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the specification indicates that a moveable stage may be used to translocate the working electrode, it does not appear that the specification 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Regarding claims 8 and 20, the phrase “the nozzle is separated from the forming three-dimensional structure” is indefinite because it is unclear what distance is being claimed.  It is unclear what “the forming” position includes.  Claims 8 and 20 recites the limitation "the forming three-dimensional structure" in line 3 and line 1 page 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the terms “the suppressor” is indefinite because it is unclear which suppressor is being referred to.  Claim 4 depends on claim 17.  Claim 17 is inclusive of multiple suppressors.  It is unclear if the suppressor is of the electrolyte, the growth control solution or some other scenario.  

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 7-8, 11, 14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akolkar et al. (“A time-dependent transport-kinetics model for additive interactions in copper interconnect metallization”, JES, 151, C702, 2004) or alternatively, Claims 3-8, 11, 14 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar et al. (2004). 
Regarding claim 17, Akolkar discloses a metallization system (title = a system), the system comprising:
An electrolyte (e.g. CuSO4), a working electrode (e.g. rotating disk OFHP copper), and a counter electrode (e.g. high surface area copper sheet) (Experimental);
Wherein the electrolyte is in electrochemical contact with the working electrode and the counter electrode (Figure 1); and
Wherein the electrolyte comprises a first metal salt (e.g. copper);

A Syringe for injecting the mixture of additives (Experimental) (= an injector configured to inject the growth control solution into the electrolyte at a first location proximate the working electrode);
Wherein the electrolyte and the mixture of additives is different (= wherein the growth control solution and the electrolyte are different); and
Wherein the mixture of additives includes PEG (= the growth control solution comprises a suppressor) and the electrolyte does not include a suppressor.  
The claimed “for producing a three-dimensional structure using electrochemical additive manufacturing” is regarded as the intended use of the claimed system and does not further structurally limit the claimed system.  The claimed “thereby generating a growth control region at a location in the electrolyte proximate to the first location” is claim language directed towards the manner of operating the claimed system and does not further limit the claimed structure.  The claimed “wherein the system is configured to form a three-dimensional structure on a layer-by-layer basis on the working electrode” is directed towards the intended use of the claimed system and does not further structurally limit the claimed system.  The claimed “such that when an electric potential…” is claim language directed towards the manner of operating the claimed system and does not further limit the claimed system (MPEP § 2114 I-II).  Moreover, the system of Akolkar includes all claimed structural elements therefore Akolkar discloses the claimed system.  Alternately, given the electrochemical system setup of Akolkar it would have been obvious to one of ordinary skill in the art to perform electrodeposition to form a deposit as claimed.  
Regarding claim 18, Akolkar discloses a potentiostat/galvanostat (= voltage source) that is electrically connected to the working electrode and counter electrode.  The claimed “the voltage source is configured to apply…” is regarded as functional claim language that does not further limit the claimed system.  Moreover, Akolkar discloses applying a voltage or electric potential.  
Regarding claim 19, Akolkar discloses the working electrode as a rotating disk and therefore is translocatable. Further, Akolkar discloses that the working electrode is positioned at a specified distance to the counter electrode and is therefore translocatable.  The instant claim is indefinite as described above.  It is unclear what structure is required. 
Regarding claim 3, Akolkar discloses wherein the mixture of additives includes SPS and PEG.  It is noted that once the mixture of additives is injected into the electrolyte, the electrolyte would therefore contain the contents of the mixture of additives and during normal operation of the system, the electrolyte would include a suppressor.   Moreover, Akolkar discloses injection of additives into an electrolyte already including additives (p. C703).  The claimed “deposited inside the growth control region” is directed towards the manner of operating and the resulting product and does not further structurally limit the claimed system.  
Regarding claim 4, Akolkar discloses the suppressor including PEG (abstract). 
Regarding claim 5, Akolkar discloses the metal salt comprising copper (abstract, Experimental). 
Regarding claim 6, Akolkar discloses injecting copper sulfate into a cell to determine an inherent response time.  Akolkar does not disclose the addition of copper to the mixture of additives, however, it would have been obvious to one of ordinary skill in the art to inject the 
Regarding claim 7, the claim language is directed towards the manner of operating the claimed system and does not further limit the claimed system (MPEP § 2114 II).   
Regarding claim 8, Akolkar discloses a syringe which includes a nozzle (Figure 1).  The distance is indefinite as described above. 
Regarding claim 11, the claimed growth rate does not further structurally limit the claimed system. 
Regarding claim 14, Akolkar discloses a system that includes a syringe for injecting a mixture of additives.  The claimed configured to modulate the injection rate is directed towards functional claim language does not further structurally limit the claimed system.  Moreover, since the injection of the additives is controlled by the usage of the syringe, the system of Akolkar is capable of modulating the injection rate.  Further the potentiostat/galvanostat is capable of modulating the applied electric potential.  The phrase “during the electrochemical…” is regarded as the manner of operating the claimed system.  The system of Akolkar is capable of performing the claimed functional language.  
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar et al. (2004) in view of Wirth et al. (US 2017/0145584).
Regarding claims 12 and 20, Akolkar discloses the system as described above.  The syringe of Akolkar reads on the claimed nozzle which injects the mixture of additives.  The claimed separation distance is unclear as described above.  Akolkar discloses the use of a potentiostat/galvanostat for control and reading of the electrochemical process (= instrument to capture signal from electrodes). Akolkar does not disclose the claimed computing device.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a computing device as claimed because Wirth discloses that an electrochemical deposition system and process can be controlled using a computer with memory with instructions to receive signals from an instrument, process the signal to determine the distance, transmit a signal for positioning the electrodes such that the deposition process is controlled.  It would have been obvious to modify the system of Akolkar with a computer and memory to provide control over the electrochemical process.  Regarding a duplication of parts, the mere duplication as no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akolkar et al. (2004) in view of Palumbo et al. (US 2008/0107805).
Regarding claim 10, Akolkar discloses the claimed invention as applied above.  Akolkar does not disclose the electrolyte or additive mixture comprising the claimed components.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising carbon nanotubes as an additive because Palumbo teaches that the addition of carbon nanotubes to a metal deposit increases the hardness and wear resistance of the deposit.  It would have been obvious to add carbon nanotubes to the mixture of additives of Akolkar.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795